Title: From George Washington to Pierre De Peyster, 10 June 1782
From: Washington, George
To: Peyster, Pierre De


                  
                     sir
                     Head Quarters 10th June
                     1782
                  
                  I have received your Letter of this Date. Not having been
                     furnished by Colo. Dayton with Copies of what has passed between him &
                     the Civil powr of your State respectg your Case, I shall
                     suspend all proceedings with you, untill I shall receive those papers, and have
                     already written to Colo. Dayton for them—In the mean Time, you will be
                     indulged to remain in your present Situation. I am sir Your
                     &c.
                  
               